Citation Nr: 1308608	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability.

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected bilateral hearing loss.

3.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a fracture of the left clavicle.

4.  Entitlement to an increased disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.

5.  Entitlement to an effective date prior to September 2, 2008, for the assignment of a 10 percent rating for hearing loss.

6.  Entitlement to an effective date prior to September 2, 2008, for the assignment of a 10 percent rating for residuals of a fracture of the left clavicle.

7.  Entitlement to an effective date prior to September 2, 2008, for the assignment of a 10 percent rating for degenerative disc disease of the cervical spine.

8.  Entitlement to an effective date prior to November 6, 2008, for the grant of service connection for tinnitus.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and from a May 2011 rating decision from the RO in Little Rock, Arkansas.  Jurisdiction currently resides with the Little Rock, Arkansas RO.

The Veteran testified at an August 2012 Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

At his August 2012 hearing, the Veteran testified that he is currently in receipt of disability benefits from the Social Security Administration (SSA).  Specifically, he reported that he filed for disability benefits in November 2011 and that he started receiving his benefit checks in January 2012.  The Board notes that VA has a statutory duty to obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2012).  The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  As such records may contain pertinent medical evidence, these records should be obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, a remand is warranted in order to obtain and associate the Veteran's SSA records with the claims file. 

Also at the hearing before the Board, the Veteran testified that his service-connected bilateral hearing loss has worsened since his most recent VA compensation examination conducted in December 2011.  In particular, he felt that he had a complete of loss of hearing in his left ear and reported that he was issued new hearing aids last year.  In light of the Veteran's testimony, he should be provided another VA audiological examination to address the severity of his current bilateral hearing loss.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

The Board notes that the claim for TDIU is inextricably intertwined with the claim for new and material evidence, higher ratings, and earlier effective date claims.  See  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  As such, the Board will defer resolution of the TDIU claim at this juncture, because such action by the Board would be premature pending the additional development of the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.
  
2.  Thereafter, the RO/AMC must afford the Veteran a VA audiological examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  The Veteran's complete VA claims file must be made available to and reviewed by the VA examiner in connection with this examination.  The VA examiner must indicate in the VA examination report whether the Veteran's VA claims file was available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, must be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss under the applicable rating criteria, 38 C.F.R. §§ 4.85 and 4.86 (2012).  The examiner should also comment as to the impact of bilateral hearing loss on the Veteran's daily activities and his occupational functioning as per the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

Department of Veterans Affairs


